Exhibit 10.16

October 26, 2010

Gregory Bentley

6416 Westport Drive

Wilmington, NC 28409

Dear Greg:

This letter is to memorialize certain agreements with you that have been
approved by the Compensation Committee of the Board of Directors of K-V
Pharmaceutical Company (the “Company”), in accordance with your agreement to
assist the Company by acting as Senior Vice President, Law on an interim basis
while the Company conducts a search for a new permanent General Counsel and
Secretary. You have advised the Company of your intention to resign both of
these offices at such time as an individual has been hired for these functions
and you have been advised by me and a member of the Compensation Committee or
Lead Director, respectively, that all necessary transition assistance to the new
hire as General Counsel and Secretary, respectively, has been completed.

Stock Options. With respect to stock options, in addition to the 17,500 options
that have been granted to each Board member, you have recently been granted an
additional 25,000 options for Class A shares in recognition of your services and
assistance to the Company as an employee. As previously approved by the
Compensation Committee, these latter options will continue to vest after you
resign from your employee position while you remain on the Board of Directors.
In the event that you are not nominated for continuation on the Board at any
point in the future, or if nominated and not elected, all of your options that
are unvested at that time will immediately vest and you will have one year to
exercise all of your options.

Legal Services Commitment Between Resignation as Employee Through June 10, 2011.
Following your resignation as Senior Vice President, Law and Secretary,
whichever later occurs, prior to June 10, 2011, the Company will purchase and
pay for, and you will reserve and provide upon request, sufficient hours of
committed legal services time, at a rate of $350 per committed hour, such that
you receive fees for such time commitment which aggregate, together with the
fees to which you will otherwise be entitled at the time as a non-employee
member of the Board and for committee fees, to an amount equal to your previous
base salary of $29,167 per month (i.e., at an annual rate of $350,000), between
the date of your resignation as an employee and June 10, 2011. Such amount will
be paid monthly, and there will be a “true up” as of the end of each calendar
quarter in order to aggregate all payments made to you as a member of the Board
and its Committees and the amount paid pursuant to this arrangement for legal
services.

Post-Board Legal Services. In the event that you cease to be a member of the
Board on or prior to December 31, 2012 (other than by your resignation from the
Board or



--------------------------------------------------------------------------------

declining re-nomination or reelection thereto), then during the 12 month period
following such time, the Company will purchase and pay for, and you will reserve
and provide upon request, a minimum of 84 hours per month of committed legal
services time at a rate of $350 per hour of committed time.

KV Salary Reduction Program. Since you are participating in the current 25%
reduction of base salaries for senior personnel of the Company, in the event
that the Company increases base salaries for employees in the future to make up
for the reduction, you will participate in such payments, including any
additional payments that are part of any then-existing Company make-up program,
even if you have resigned from your current position but remain on the Board.
The amount of such payment will be limited to the amount of reduction in
compensation you incurred while serving as a full time employee of the Company
and will not include any stock options or participation in any equity program
except for those applicable to your membership on the Board and as provided
above.

Miscellaneous. As a KV employee, your base of operation will be in North
Carolina. If your employment responsibilities require you to temporarily travel
to locations away from your location in North Carolina, then KV will reimburse
your reasonable travel, lodging and local transportation expenses in accordance
with current Company reimbursement policies. The Company will pay invoices for
legal services time commitments within 30 days of receipt.

If this is acceptable to you, please confirm below.

 

Very truly yours,

/s/ Gregory J. Divis, Jr.

Interim President and CEO

 

/s/ Gregory Bentley   10/29/10 Gregory Bentley   Date